MEMORANDUM OPINION
No. 04-02-00526-CV
Maria SOSA, et al.,
Appellants
v.
AMERICAN HERITAGE LIFE INSURANCE CO.,
Appellee
From the 49th Judicial District Court, Webb County, Texas
Trial Court No. 2000-CVF-001285-D1
Honorable Manuel R. Flores, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Karen Angelini, Justice
Delivered and Filed:	January 7, 2004
REVERSED AND REMANDED
	This court's opinion and judgment dated November 12, 2003, are withdrawn, and this opinion
and judgment are substituted.  The parties have filed a joint motion, stating that they have fully
resolved and settled all issues in dispute.  Although they request that this court render judgment in
accordance with their settlement agreement, the court has decided to set aside the trial court's
judgment without regard to the merits and remand the case to the trial court for rendition of judgment
in accordance with the parties' agreement.  See Tex. R. App. P. 42.1(a)(2)(B).  Accordingly, the
motion is granted in part.  The judgment of the trial court is reversed, and the cause is remanded for
the entry of a judgment in conformity with the parties' settlement agreement.  Costs of appeal are
taxed against the parties who have incurred them.  
							PER CURIAM